Citation Nr: 1635929	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  10-27 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for a bilateral eye disability, to include as secondary to service-connected diabetes mellitus, type II (DM).

2. Entitlement to a rating in excess of 20 percent for DM from July 25, 2008, to December 1, 2012; and from April 14, 2015.

3. Entitlement to a rating in excess of 10 percent for DM from December 1, 2012, to April 14, 2015.

4. Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity associated with DM prior to April 14, 2015; and in excess of 20 percent from April 14, 2015.

5. Entitlement to a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity associated with DM prior to April 14, 2015; and in excess of 20 percent from April 14, 2015.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from January 1969 to October 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied entitlement to service connection for a bilateral eye disability; increased the disability rating for DM to 20 percent, effective July 25, 2008; and denied ratings in excess of 10 percent for bilateral peripheral neuropathy of the lower extremities.  

In his substantive appeal via VA Form 9, the Veteran only appealed his claims for service connection for a bilateral eye disability and increased ratings for bilateral peripheral neuropathy of the lower extremities.  However, the RO subsequently issued Supplemental Statements of the Case (SSOCs) containing the claim for increased rating for DM.  Thus, the Board will take jurisdiction of this issue.  Beyrle v. Brown, 9 Vet. App. 24, 28 (1996) (although the record did not contain any evidence that the veteran filed a Substantive Appeal, the Board's adjudication of the claims constituted a waiver of the Substantive Appeal requirement); Rowell v. Principi, 4 Vet. App. 9, 17 (1993) (relying on the absence of any indication that the RO "closed" the appeal for failure to file a timely Substantive Appeal, and its apparent treatment of the filing as timely, to conclude that the Board could adjudicate the matter).
In September 2012, the RO reduced the Veteran's DM disability rating from 20 percent to 10 percent, effective December 1, 2012.  The Veteran did not file a notice of disagreement (NOD) within the one-year period after issuance of the decision, as there is no document filed within a year of the September 2012 notification of that decision that, even liberally construed, indicates disagreement with the reduction and a desire to contest the result.  See 38 C.F.R. § 20.201 (NOD does not require special wording); Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) ("VA has always been, and will continue to be, liberal in determining what constitutes a Notice of Disagreement") (quoting 57 Fed. Reg. 4088, 4093 (Feb. 3, 1992)).  The December 2012 informal hearing presentation did not mention or address the reduction, and only indicated that the Veteran challenged the denial of an increased rating for DM (as well as the denials of claims for increased ratings for other disabilities and service connection for an eye disability).  In its March 2014 remand, the Board listed the issue of the propriety of the reduction from 20 to 10 percent as an issue on appeal.  However, a failure to file a timely NOD deprives the Board of jurisdiction to consider the merits of an appeal.  See 38 U.S.C. § 7105(c); Marsh v. Nicholson, 19 Vet. App. 381, 384 (2005); Garlejo v. Brown, 10 Vet. App. 229, 232 (1997).  The Board therefore finds that the issue of the propriety of the reduction of the rating for DM from 20 to 10 percent is not before it on this appeal.  The Board will address whether a rating higher than 10 percent is warranted for this period of time as part of its obligation to consider staged ratings as discussed below.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

In March 2014, the Board remanded the claims remaining on appeal for further development.  For the reasons explained below, the Board finds that there has been substantial compliance with its prior Remand.  See Stegall v. West, 11 Vet. App. 268 (1998).

FINDINGS OF FACT

1.  The Veteran does not have a current bilateral eye disability that was incurred in service or otherwise related to service; or that was caused or aggravated by service-connected DM.

2.  The Veteran's DM has required oral hypoglycemic agent and restricted diet from July 25, 2008, to December 1, 2012; restricted diet from December 1, 2012, to April 14, 2015; and oral hypoglycemic agent and restricted diet from April 14, 2015.  The Veteran was never instructed to regulate his activities due to his diabetes or prescribed insulin. 

3.  Peripheral neuropathy of the right lower extremity primarily has been manifested by wholly sensory impairment that more closely approximated mild severity prior to April 14, 2015, and more closely approximated moderate severity from April 14, 2015.

4.  Peripheral neuropathy of the left lower extremity primarily has been manifested by wholly sensory impairment that more closely approximated mild severity prior to April 14, 2015, and more closely approximated moderate severity from April 14, 2015.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral eye disability are not met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2015).

2.  The criteria for a rating in excess of 20 percent for DM from July 25, 2008, to December 1, 2012; and from April 14, 2015, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.10, 4.119, Diagnostic Code (DC) 7913 (2015).

3.  The criteria for a rating in excess of 10 percent for DM from December 1, 2012, to April 14, 2015, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.10, 4.119, DC 7913 (2015).

4.  The criteria for a disability rating in excess of 10 percent for peripheral neuropathy the right lower extremity prior to April 14, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.120, 4.124a, DC 8520 (2015).

5.  The criteria for a disability rating in excess of 20 percent for peripheral neuropathy the right lower extremity from April 14, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.120, 4.124a, DC 8520 (2015).

6.  The criteria for a disability rating in excess of 10 percent for peripheral neuropathy the left lower extremity prior to April 14, 2015, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.120, 4.124a, DC 8520 (2015).

7.  The criteria for a disability rating in excess of 20 percent for peripheral neuropathy the left lower extremity from April 14, 2015 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.120, 4.124a, DC 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA's duty to notify was satisfied by a letter on September 2, 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Next, VA has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's STRs, as well as post-service reports of VA treatments and VA examinations in September 2008, with an addendum in February 2009, April 2014, and May 2015.  Moreover, his statements in support of the claim are of record, and these statements do not reflect that available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but nothing in these records suggests that there is any outstanding evidence with respect to the Veteran's claims.  

In March 2014, the Board remanded the claims to obtain Social Security Administration (SSA) records and for new VA examinations to determine the etiology of his bilateral eye disability and the current severity of his DM and bilateral peripheral neuropathy of the lower extremities.  Pursuant to the Board's remand instructions, the AOJ scheduled the Veteran for a VA eye examination in April 2014 and issued an SSOC in August 2014, denying entitlement to service connection for a bilateral eye disability.  The Veteran also had VA DM and peripheral neuropathy examinations in May 2015, and the RO issued a rating decision in January 2016, increasing the Veteran's disability ratings for DM to 20 percent, effective April 14, 2015; and increasing his disability ratings for bilateral peripheral neuropathy of the lower extremities to 20 percent, effective April 14, 2015.  In September 2015, the RO obtained and associated SSA records to the claims file and issued a rating decision in October 2015 continuing the Veteran's disability rating of 20 percent for DM and bilateral peripheral neuropathy of the lower extremities.

The Board therefore finds that there has been substantial compliance with the Board's prior remand order, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. at 268, where the Board's remand instructions were substantially complied with).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.



II. Service Connection

Service connection may be granted for disabilities resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Further, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence"). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

A January 1963 enlistment report of medical examination noted a normal evaluation for the eyes and visual acuity of 20/40 for both eyes.  A March 1970 separation report of medical examination noted a normal evaluation for the eyes and visual acuity of 20/20 for both eyes.  However, STRs are silent as to any diagnoses, treatments, or complaints for any eye disability during service.  

A June 2005 VA treatment record noted a benign fundus, no redness, pupils equal and reactive, and no cataracts.  A May 2006 ophthalmology examination noted trouble reading without glasses, a normal eye examination, no clinically significant diabetic macular edema, no background diabetic retinopathy, and no clinical significant diabetic edema.

A September 2008 VA examination report noted that the Veteran's last eye examination was around 1969 or 1972.  The Veteran reported that he was having trouble reading books, and had itchy and watery eyes.  The examiner remarked that the Veteran did not have glasses, and that his uncorrected visual acuity for distance was 20/30 in both eyes and for near-sightedness was 20/100 in both eyes.  However, he noted that with a simple prescription, the Veteran's near and distance visual acuity was 20/25 in each eye.  The examiner found the eye examination to be within normal limits, except for the fundus examination, which was significant in the incidental location of a pigmented lesion about one disc diameter and two disc diameter distance from the original disc into the inferior nasal quadrant of his left eye.  He recommended that the Veteran make an appointment with the retina clinic for further evaluation, but stated that it was not related to any service difficulties and was probably a benign problem.  The examiner opined that the Veteran's current eye problems were not due to or aggravated by anything in-service and that diabetes had had no effect on his eyes.  He noted that the Veteran's eye problems would be solved by simple glasses.

In October 2008, Dr. K.F. N. stated that he saw the Veteran for a diabetic eye examination that same month, and that he came in without any complaints.  He remarked that the Veteran's examination was "basically unremarkable except for mild dryness for which artificial tears were recommended."  He noted that there was no diabetic retinopathy and that there was a small, benign choroidal nevus in the left eye, of which the Veteran was already aware.

A February 2009 VA addendum opinion to the September 2008 VA examination explained that the pigmented lesion in the back of the Veteran's eye was discussed with other doctors and was considered to be a benign variation that had "absolutely nothing to with the diabetic situation."  The examiner also stated that the Veteran's visual acuity would improve if he were to buy reading glasses.

VA treatment records in November 2010 revealed mild cataracts in both eyes, intermittent monocular diplopia that appeared to resolve with blinking, and posterior vitreous detachment (PVD) in the right eye with no tear on dilated fundus examination, which could explain the Veteran's complaints of floaters.

An April 2014 VA examination report reflected that the Veteran did not now or had ever been diagnosed with an eye condition other than congenital or developmental errors of refractions.  The examiner noted that the Veteran's corrected distance and near visual acuity was 20/40 or better, that the pupils were round and reactive to light, that he did not have diplopia, and that there were trace sclerosis cataracts normal for his age.  The examiner found a benign choroidal nevus in the Veteran's left eye that did not affect his field of vision and noted that the Veteran's retinal condition did not decrease his visual acuity or result in other visual impairment.  The examiner opined that there was no eye disability and that the Veteran's mild nuclear sclerotic cataracts were within normal limits for the Veteran's age.  He stated that he "did not see any diabetic eye changes."

As an initial matter, the Board finds that the Veteran has been diagnosed with cataracts in both eyes, and therefore has a current bilateral eye disability, which meets the first criteria for a service connection claim.  However, in this case, the Veteran does not meet the second criteria for a direct service connection claim as STRs do not reflect any diagnoses, treatments, or complaints of eye problems while in service.  Moreover, the is no evidence that a current eye disability to related to, or may be associated with, the Veteran's service.  While the records show that the Veteran had 20/40 vision at enlistment and 20/20 vision at separation, and has current visual acuity that requires corrective lenses, the Board notes that refractive errors are not considered diseases or injuries for VA purposes, and provide no basis for service connection.  38 C.F.R. §§ 3.303 (c), 4.9; Beno v. Principi, 3 Vet. App. 439, 441 (1992).  In the absence of a superimposed disease or injury, service connection may not be allowed for refractive error of the eyes even if visual acuity decreased in service, as those are not a diseases or injuries within the meaning of applicable legislation relating to service connection.  See id.; see also VAOPGCPREC 82-90 (1990), 55 Fed. Reg. 45,711 (1990).

The Veteran's primary contention on this appeal is that his bilateral eye disability is proximately due to his service-connected DM.  In this regard, the September 2008 VA examiner noted that the Veteran had a small, benign choroidal nevus in the left eye that had "absolutely nothing to with the diabetic situation."  Further, in October 2008, Dr. Dr. K.F. N. found the Veteran's eye examination to be "basically unremarkable" and that there was no diabetic retinopathy.  Finally, the April 2014 VA examiner noted a choroidal nevus in the left eye that did not affect the Veteran's visual field, and opined that the Veteran's cataracts were within normal limits for someone of the Veteran's age.  Specifically, the April 2014 VA examiner found that there was no eye disability and that he "did not see any diabetic eye changes."

The Board acknowledges the Veteran's statements that his bilateral eye disability is secondary to his service-connected DM.  However, these statements relate to an internal medical process, which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  As such, the Veteran is not competent to assert the etiology of his bilateral eye disability and his statements hold no probative weight.

For the foregoing reasons, the weight of the evidence is against a finding that the Veteran's bilateral eye disability is secondary to his service-connected DM, or otherwise related to service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and entitlement to service connection for a bilateral eye disability, to include as secondary to service-connected DM, is not warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

III. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA must address the evidence concerning the state of the disability from the time period one year before the claim for an increase was filed until VA makes a final decision on the claim.  The United States Court of Appeals for Veterans Claims (Court) has held that consideration of the appropriateness of a staged rating is required.  See Hart, 21 Vet. App.at 509-10.

Diabetes Mellitus, Type II

The Veteran's DM was rated under 38 C.F.R. § 4.119, DC 7913 as 20 percent disabling from July 25, 2008, to December 1, 2012; as 10 percent disabling from December 1, 2012, to April 14, 2015; and as 20 percent disabling from April 14, 2015. 

This DC provides that when DM is manageable by restricted diet only, a 10 percent rating is warranted.

When insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet, are required, a 20 percent rating is warranted.  Id.  

When insulin, restricted diet, and regulation of activities are required, a 40 percent rating is warranted.  

DM requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Id.

DM requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling.  Id.  

Note (1) to DC 7913 provides that compensable complications of diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent rating.  Noncompensable complications are considered part of the diabetic process.  Id.

"Regulation of activities" is defined as "avoidance of strenuous occupational and recreational activities."  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007). 

Moreover, 38 C.F.R. § 4.7 is not applicable to DCs that apply successive rating criteria where "the evaluation for each higher disability rating include[s] the criteria of each lower disability rating, such that if a component [i]s not met at any one level, the veteran could only be rated at the level that did not require the missing component."  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Where that is the case, to permit a rating at the higher percentage, "where only two out of the three criteria were met, would eviscerate the need for [a lower rating percentage] since the symptoms established for either rating might be the same."  Id. (citing Camacho, 21 Vet.App. at 366-67).

Although all criteria for a higher rating must be met when the rating criteria are successive to a lower rating, see Camacho, supra, this is not the case when the rating criteria are not successive.  See Tatum, 23 Vet. App. at 155-56 (distinguishing Camacho); see also Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013) (also distinguishing Tatum from Camacho).

VA treatment records in December 2007 and February 2008 revealed that the Veteran's DM was controlled with diet and that he was not on medication.  Records in August 2008 reflected that the Veteran had been prescribed oral diabetic medication.

A September 2008 VA examination report revealed that the Veteran did not have a history of ketoacidosis or hypoglycemia reactions, or hospitalizations for same.  The Veteran reported that he was self-monitoring his diet, and the examiner noted that the Veteran was on a low fat diet and was not restricted from any activity due to his diabetes.  The examiner also noted that the Veteran had been prescribed glyburide twice daily and that he was not on insulin.  The Veteran reported that he had been working as a security guard until three years prior, but that he had been terminated for nonmedical reasons and was now in school studying criminal law.

A January 2009 VA examination report revealed that there had been no changes in the Veteran's medication or his diet, that he was not on insulin, and that he had not had any ketoacidosis or hypoglycemic reactions or hospitalizations since he was evaluated in September 2008.  

VA treatment records in June 2010 noted that the Veteran's hemoglobin A1C test, which monitored long-term diabetes control, was stable at 6.0, and that there was no need for DM medication at the present time.  Records in March 2011 and April 2012 showed that the Veteran was not on diabetic medication.

A May 2012 VA examination report revealed that the Veteran's DM was managed by restricted diet and that he did not take any diabetic medication or insulin.  He had diabetic care less than twice a month for ketoacidosis or hypoglycemic reactions and no hospitalizations for the same in the past 12 months.  The examiner noted that he did not have any regulation of activities due to his DM.  He also found that the Veteran had diabetic peripheral neuropathy and that his DM did not impact his ability to work.

VA treatment records in October 2013 reflected that the Veteran was on medication for his diabetes, although the active outpatient medication list did not include any medication for diabetes.  Records in March 2015 also reflected that the Veteran's was controlling his DM through restricted diet only.  However, April 2015 VA treatment records show active medication for diabetes.

A May 2015 VA examination report revealed that the Veteran's DM was managed by restricted diet and that he did not require regulation of activities.  The Veteran visited his diabetic care provider less than twice a month for ketoacidosis and hypoglycemia problems, and had had no hospitalizations for the same in the past 12 months.  The examiner noted that the Veteran had diabetic peripheral neuropathy but no other complications of DM.  The examiner also stated that the Veteran's DM impacted his ability to work due to his peripheral neuropathy, which prevented him from working at heights that required intact lower extremity peripheral nerves, but that he could perform sedentary work.

Upon review of the evidence, the Board finds that an evaluation for DM in excess of 20 percent from July 25, 2008, to December 1, 2012; in excess of 10 percent from December 1, 2012, to April 14, 2015; and in excess of 20 percent from April 14, 2015, is not warranted.

The evidence shows that from December 2007 through at least June 2010, the Veteran's DM was managed with a restricted diet and oral diabetic medication.  However, the September 2008 and February 2009 VA examiners both noted that the Veteran was not on insulin, had not been hospitalized for episodes of ketoacidosis or hypoglycemia, and was not regulated in his activities due to his DM.  As such, the Veteran did not meet the Schedule of Rating for a 40 percent rating for DM under DC 7913, which requires insulin, restricted diet, and regulation of activities.

Further, the evidence shows that from as early as March 2011 and through April 2015, the Veteran's diabetes had been managed through restricted diet alone.  The May 2012 and May 2015 VA examiners both noted that the Veteran was not on medication for his DM, to include insulin, that he was not restricted in his activities due to his DM, and that he had not had any hospitalizations for episodes of ketoacidosis or hypoglycemia in the past 12 months.  Further, both VA examiners found that the Veteran had diabetic peripheral neuropathy but no other complications of DM.  As such, from December 1, 2012, to April 14, 2015, the Veteran does not meet the Schedule of Rating for a 20 percent rating under DC 7913, which requires restricted diet and either insulin or an oral hypoglycemic agent.  

In addition, the evidence shows that while the May 2015 VA examiner noted that the Veteran managed his DM through diet restriction alone, VA treatment records in April 2015 show that the Veteran was prescribed medication for his DM.  Nevertheless, the May 2015 VA examiner noted that the Veteran was not restricted in his activities due to his DM, and that he had not had any hospitalizations for episodes of ketoacidosis or hypoglycemia in the past 12 months.  As such, the Veteran does not meet the Schedule of Rating for a 40 percent rating under DC 7913, which requires insulin, restricted diet, and regulation of activities.

The Board has also considered the Veteran's contentions that his DM warrants a disability in excess of 20 percent.  The Board notes that the Veteran is competent to report symptoms of DM.  However, within the criteria for a 100 percent rating, "regulation of activities" is defined as "avoidance of strenuous occupational and recreational activities."  This definition also applies to the "regulation of activities" criterion for a 40 percent rating under DC 7913.  Camacho, 21 Vet. App. at 363. Moreover, medical evidence is required to support this criterion for a 40 percent rating.  Id. at 364.  There is no such medical evidence in this case and the Veteran's statements are not probative in this regard. 

For all the foregoing reasons, the Board finds that the claim for ratings in excess of 20 percent for DM from July 28, 2005, to December 1, 2012; in excess of 10 percent from December 1, 2012, to April 14, 2015; and in excess of 20 percent from April 14, 2015, must be denied.  As the preponderance of the evidence is against any higher or separate rating, the benefit of the doubt doctrine is not otherwise for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.




Bilateral Peripheral Neuropathy

Disability from neurological conditions is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  38 C.F.R. § 4.124 (a).  In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, atrophic changes, or sensory disturbances.  38 C.F.R. § 4.120. 

The Veteran's peripheral neuropathy of the right and left lower extremity was rated as 10 percent disabling prior to April 14, 2015, and as 20 percent disabling from April 14, 2015, both associated with his service-connected DM under 38 C.F.R. § 4.124a, DC 8520.  

Under DC 8520, a 10 percent rating is warranted where there is mild incomplete paralysis.  A 20 percent rating is warranted where there is moderate incomplete paralysis.  A 40 percent rating is warranted for moderately severe incomplete paralysis.  A 60 percent rating is warranted where there is severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted for complete paralysis where the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of knee is weak or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520. 

Words such as "severe," "moderate," and "mild" are not defined in the rating schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  In applying the schedular criteria for rating peripheral nerve conditions, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

VA treatment records in September 2008 reflected that the Veteran's legs would fall asleep if he was seated for prolonged periods of time, with the legs developing numbness and tingling.  He also reported decreased sensation to his feet beginning at the mid-shin for both vibratory sensation and monofilament testing.  

A January 2009 VA examination report revealed that the Veteran reported no changes in sensation to his service-connected peripheral neuropathy.  Records in December 2010 showed that the Veteran complained of intermittent bleeding and discomfort associated with his right great toe.  The examiner assessed the Veteran with DM/peripheral neuropathy.

In a May 2012 VA examination, the Veteran reported no worsening of sensation in either extremity related to his peripheral neuropathy.  He had mild bilateral paresthesias/dysesthesias in the lower extremities, decreased light touch in the bilateral ankles and feet, and loss of hair in the bilateral lower extremities.  The VA examiner diagnosed him with mild bilateral incomplete paralysis of the sciatic nerve, which did not impact his ability to work. 

An April 2014 VA examination report reflected bilateral mild paresthesias/ dysesthesias and bilateral mild numbness.  Muscle strength testing was normal, and deep tendon reflex testing revealed decreased sensations in the right ankle.  The Veteran had decreased light touch sensations to his bilateral toes, decreased bilateral vibration sensation, and normal sensation to cold.  There were no trophic changes, and the examiner diagnosed the Veteran with bilateral mild incomplete paralysis of the sciatic nerve. 

A May 2015 VA examination report reflected mild bilateral intermittent pain, moderate bilateral paresthesias/dysesthesias, and moderate bilateral numbness.  Muscle strength testing was normal, and deep tendon reflexes revealed absent sensation in the bilateral ankles.  The Veteran experienced decreased bilateral light touch sensation in the bilateral feet, decreased vibration sensation over the great toes, and decreased sensation to cold.  There was no trophic changes and no muscle atrophy.  The examiner diagnosed the Veteran with bilateral moderate incomplete paralysis of the sciatic nerves and that it impacted the Veteran's ability to work because he prevented him from climbing ladders or heights.

Upon review of the evidence, the Board finds that a disability rating in excess of 10 percent prior to April 14, 2015; and in excess of 20 percent from April 14, 2015, is not warranted.

Prior to April 14, 2015, the Veteran's peripheral neuropathy of the right and left lower extremity more closely approximated mild severity.  The evidence shows that from September 2008, the Veteran's legs would fall asleep if he was seated for prolonged periods of time, and he experienced numbness and tingling, as well as decreased sensation to his feet beginning at the mid-shin.  He denied worsening of his peripheral neuropathy in January 2009 and May 2012.  Further, the April 2014 VA examiner found that the Veteran experienced mild paresthesias/dysesthesias and mild numbness bilaterally, as well as decreased sensations to light touch and vibration, and diagnosed the Veteran with mild bilateral incomplete paralysis of the lower extremities.  As such, a disability rating for right and left peripheral neuropathy of the lower extremity in excess of 10 percent prior to April 14, 2015, is not warranted.

In contrast, the May 2015 VA examiner found that the Veteran experienced mild bilateral intermittent pain, moderate bilateral paresthesias/dysesthesias, and moderate bilateral numbness.  The Veteran had decreased sensations to light touch, vibration, and cold bilaterally, but there were no trophic changes or muscle atrophy, and strength testing was normal.  Deep tendon reflexes were normal 2+ in the knees but absent in the ankles.  The examiner diagnosed the Veteran with bilateral moderate incomplete paralysis of the sciatic nerves.  Given the normal strength and knee reflex testing and mild and moderate findings, a disability rating for right and left peripheral neuropathy of the lower extremity in excess of 20 percent from April 14, 2015, is not warranted.

The above examinations and analysis have taken account of the Veteran's statements with regard to the symptoms he experiences from his peripheral neuropathy, symptoms that the Veteran is competent to describe.  The question of whether his peripheral neuropathy is mild, moderate, moderately severe, is a legal determination, and the Board has considered the Veteran's statements in making this determination, including his description of his legs falling asleep as well as his denials of worsening in January 2009 and May 2012.  38 C.F.R. § 3.100(a) (2015) (delegating the Secretary's authority "to make findings and decisions ... as to the entitlement of claimants to benefits" to, inter alia, VA "adjudicative personnel"). 

As the preponderance of the evidence is against any higher or separate rating for peripheral neuropathy, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

III. Extraschedular

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer the claims for consideration of "an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015).  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-16.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that the symptomatology and impairment caused by the Veteran's right and left lower extremity peripheral neuropathy is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The terms mild, moderate, moderately severe, and severe, are broad enough to encompass all of the symptoms indicated by the lay and medical evidence discussed above.  Further, the Veteran controls his DM by diet restriction and oral medication, which are explicitly considered under the rating criteria.  The criteria thus contemplate the symptoms, and consideration of whether there has been marked interference with employment or frequent hospitalization is therefore not required

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

The Board also notes that a claim for entitlement to a total disability rating based on individual unemployability (TDIU) due the Veteran's service-connected disabilities cannot be inferred, inasmuch as there is no suggestion in the record or by the Veteran that he is unemployable due to his service-connected disabilities.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). Records do not show that the Veteran is not working due to his service-connected disabilities.  In September 2008, the Veteran reported that he was let go from his job for nonmedical reasons, and that he completed a four-year college degree in criminal law in May 2009.  Further, while the May 2015 VA examiner stated that the Veteran's peripheral neuropathy prohibited him from working with ladders or heights, he could still perform sedentary work.   




IV. Conclusion

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for a bilateral eye disability and for higher ratings for the Veteran's DM and peripheral neuropathy of the lower extremities.  The benefit of the doubt doctrine is thus not for application and the claims must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to service connection for a bilateral eye disability, to include as secondary to service-connected DM, is denied.

Entitlement to a rating in excess of 20 percent for DM from July 25, 2008, to December 1, 2012; and from April 14, 2015, is denied.

Entitlement to a rating in excess of 10 percent for DM from December 1, 2012, to April 14, 2015, is denied.

Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the right lower extremity associated with DM prior to April 14, 2015; and in excess of 20 percent from April 14, 2015, is denied.

Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the left lower extremity associated with DM from prior to April 14, 2015; and in excess of 20 percent from April 14, 2015, is denied.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


